Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, et al., US 2012/0091259 A1.
As per Claim 6, Morris teaches an apparatus (¶¶ 39-40), comprising: 
at least one storage compartment (¶ 48; enclosed body 120 of Figures 1 and 2); 
a door that is operable to transition between a closed position and an open position (¶ 48) so that a container carried by an aerial vehicle may be passed through an opening and into the apparatus (¶¶ 39, 86); and 
a control station (¶ 47; controller 401 of Figure 4A) configured to at least: 
send a first instruction to cause the door to transition from the closed position to the open position (¶ 51); 
send a second instruction to cause the aerial vehicle to navigate (¶ 89) into a position in which the container carried by the aerial vehicle is aligned with the opening (¶¶ 51, 101); and 
send a third instruction to cause the aerial vehicle to disengage the container such that the container passes through the opening and into the at least one storage compartment of the apparatus (¶ 131; through “release mechanisms”).
As per Claim 7, Morris further teaches a plurality of gears operable to engage the container and position the container within a storage compartment of the at least one storage compartment of the apparatus (¶¶ 40-41).
As per Claim 8, Morris teaches that the gears are operable to provide an electrical connection to the aerial vehicle and recharge the aerial vehicle (¶¶ 157, 160).
As per Claim 9, Morris further teaches a support platform extendable from within the apparatus and through the opening to receive the container when disengaged by the aerial vehicle and transition the container into the at least one storage compartment of the apparatus (¶ 48; “a platform on which cargo is stored”).
As per Claim 10, Morris further teaches a user interface operable to receive and provide information to users of the apparatus (¶ 91).
As per Claim 11, Morris teaches that the user interface includes one or more of a display (¶¶ 90, 93), a touch-screen display, a scanner, a keypad, a biometric scanner, an audio transducer, one or more speakers, one or more image capture devices, a credit card reader, or a vending slot.
As per Claim 12, Morris teaches that the storage compartment includes: 
a second door (¶ 48; as “doors can be positioned on the sides, in the nose, or in the tail”); and 
a locking mechanism to secure the second door, wherein the locking mechanism is controlled by the control station such that the control station can engage or disengage the locking mechanism (¶ 172).

As per Claim 14, Morris teaches that the apparatus is a personal secure delivery location positioned at a home of a user (¶ 131; e.g., on a farm).
As per Claim 15, Morris teaches a method (¶¶ 41-43), comprising: 
determining that an aerial vehicle is to disengage a container into a delivery location apparatus (¶ 39); 
causing a door of the delivery location apparatus to transition from a closed position to an open position (¶ 48) so that the container carried by an aerial vehicle may be passed through an opening and into the delivery location apparatus (¶¶ 39, 86); 
receiving the container into the delivery location apparatus when the container is disengaged by the aerial vehicle (¶ 131; through “release mechanisms”); and 
causing the door to transition from the open position to the closed position (¶ 48).
As per Claim 16, Morris further teaches, prior to the aerial vehicle disengage the container, causing the aerial vehicle to navigate (¶ 89) into a position in which the container carried by the aerial vehicle is aligned with the opening (¶¶ 51, 101).
As per Claim 17, Morris further teaches: 
determining a storage compartment within the delivery location apparatus into which the container is to be positioned (¶¶ 48); and 
subsequent to receiving the container into the delivery location apparatus, causing the container to be positioned within the delivery location apparatus into the storage compartment (¶ 50).

As per Claim 19, Morris further teaches sending a notification to a user (¶¶ 65, 69) informing the user that an item included in the container is available for retrieval from the delivery location apparatus (¶¶ 75, 79).
As per Claim 20, Morris further teaches: 
determining that the user has arrived at the delivery location apparatus (¶ 91); and 
disengaging a second door of the delivery location apparatus to enable access by the user to at least one of the container or the item (¶¶ 171-172; as a “cable reel” releases the package).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris as applied to claims 6-20 above, and further in view of Goossen, et al., US 2011/0084162 A1.
As per Claim 1, Morris teaches a delivery location apparatus (¶¶ 39-40), comprising: 
a plurality of storage compartments (¶ 48; enclosed body 120 of Figures 1 and 2); 
a door that is operable to transition between a closed position and an open position (¶ 48) so that a container carried by an aerial vehicle may be passed through an opening and into the delivery location apparatus when the door is in the open position (¶ 39, 103); 
a plurality of gears configured to engage with the container and receive the container into the delivery location apparatus through the opening (¶¶ 47-48, 66); 
and a control station configured to at least: 
send a first instruction to cause the door to transition from the closed position to the open position (¶ 51); 
send a second instruction to cause the aerial vehicle to navigate (¶ 89) into a position in which the container carried by the aerial vehicle is aligned with the opening (¶¶ 51, 101) and can be engaged by the gears (¶ 101); and 
send a third instruction to cause the aerial vehicle to disengage the container (¶ 131; at a “drop” location). 
Morris does not expressly teach sending a fourth instruction to active the gears to receive the container and position the container in a storage compartment of the plurality of storage compartments.  Goossen teaches sending a fourth instruction to active the gears to receive the container and position the container in a storage compartment of the plurality of storage compartments (¶¶ 56-57; in a “center of gravity compensation procedure”).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the door controller of Morris with the cargo positioning system of Goossen, in order to reduce the time required to drop off a delivery package at a destination.
As per Claim 2, Morris teaches that the control station is further configured to at least: send a notification to a user informing the user that an item ordered by the user and included in the container is available for retrieval from the delivery location apparatus (¶ 124; through an “alert” system).
As per Claim 3, Morris further teaches a charging component operable to provide a charge to a battery of the aerial vehicle (¶¶ 157, 160).
As per Claim 4, Morris further teaches a camera oriented to obtain images of the aerial vehicle and provide the images to the control station (¶¶ 93, 99).
As per Claim 5, Morris teaches that the control station operates as a remote entity control and controls the navigation of the aerial vehicle to navigate the aerial vehicle into the position in which the container carried by the aerial vehicle is aligned with the opening (¶¶ 84-85).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,573,684 (“the ‘684 patent”), as well as over claims 1-17 of U.S. Patent No. 10,403,155 (“the ‘155 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the '155 patent and the '684 patent teach an unmanned aerial vehicle (UAV) that approaches a destination site, uses sensors to determine a safe landing point, and delivers cargo to the destination site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661